DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth M. Lesch on 8/31/2021.

The application has been amended as follows: 

1. (Currently Amended) A method comprising:
transmitting an encoded video bitstream through a network transmission channel, wherein the network transmission channel is associated with a maximum transmission bitrate;
detecting an event associated with live video data captured by a camera, wherein the event has a start time and an end time;
before the start time of the event, the method comprises:
encoding the captured live video data into an encoded video bitstream set to have a first output video bitstream bitrate, the first output video bitstream bitrate being below the maximum transmission bitrate of the network transmission channel, and
transmitting the encoded video bitstream having the first output video bitstream bitrate through the network transmission channel at a transmission bitrate being lower than the maximum transmission bitrate, thereby enabling real-time communication;

encoding the captured live video data into an encoded video bitstream set to have a second output video bitstream bitrate, the second output video bitstream bitrate being above the maximum transmission bitrate of the network transmission channel,
buffering the encoded video bitstream having the second output video bitstream bitrate, and
transmitting the encoded video bitstream having the second output video bitstream bitrate through the network transmission channel at a transmission bitrate being lower than the second output bitstream bitrate, thereby introducing a time stretch to the encoded video bitstream having the second output video bitstream bitrate; and
after the end time of the event, the method comprises:
encoding, by the encoder, the captured live video data into an encoded video bitstream set to have a third output video bitstream bitrate, the third output video bitstream bitrate being below the maximum transmission bitrate of the network transmission channel, and
transmitting the encoded video bitstream having the third output video bitstream bitrate through the network transmission channel at a transmission bitrate higher than the third output video bitstream bitrate until the buffer is emptied, thereby catching up to compensate introduced during the event. 

2. (Previously Presented) The method of claim 1, wherein the buffer is an application-layer buffer.

3. (Previously Presented) The method of claim 1, further comprising:
determining the maximum transmission bitrate of the network transmission channel.


receiving, at a monitoring station, the encoded video bitstream having the second output video bitstream bitrate;
decoding the encoded video bitstream having the second output video bitstream bitrate into a video; and 
displaying the video on a display in slow-motion corresponding to the time stretch.

5. (Currently Amended) The method of claim 4, wherein after the end time of the event, the method further comprising:
receiving, at the monitoring station, the encoded video bitstream having the third  output video bitstream bitrate; 
decoding the encoded video bitstream having the third output video bitstream bitrate into the video; and
displaying the video on a display in fast motion.

6. (Previously Presented) The method of claim 1,
wherein the second output video bitstream bitrate is higher than the first output video bitstream bitrate.

7. (Previously Presented) The method of claim 1,
wherein the third output video bitstream bitrate is lower than the first output video bitstream bitrate. 

 8. (Currently Amended) The method of claim 1,
encoding the captured live video data into the encoded video bitstream set to have the first output video bitstream bitrate 
wherein during the event, encoding the captured live video data into the encoded video bitstream set to have the second output video bitstream bitrate 
wherein after the end time of the event, encoding the captured live video data into the encoded video bitstream set to have the third output video bitstream bitrate 

9. (Currently Amended) The method of claim 8, wherein 
reducing the bitrate 
increasing the bitrate 
wherein the quality factor 

10. (Currently Amended) The method of claim 1, wherein detecting the event associated with the live video data 
detecting motion in live video data 
detecting a bitrate increase in the encoded video bitstream having the first output video bitstream bitrate,
receiving an event message in a control system, or


11. (Currently Amended) A device comprising:
a processor to detect an event associated with live video data captured by a camera;
an encoder configured to encode the live video data into an encoded video bitstream;
a memory configured to buffer the encoded video bitstream; and
a transmitter to send the encoded video bitstream through a network transmission channel, wherein the network transmission channel is associated with a maximum transmission bitrate;
wherein before the processor has detected an event:
the encoder is set to encode the captured live video data into an encoded video bitstream having a first output video bitstream bitrate, the first output video bitstream bitrate being below the maximum transmission bitrate of the network transmission channel, and
the transmitter is configured to send the encoded video bitstream having the first output video bitstream bitrate through the network transmission channel at a transmission bitrate, thereby enabling real-time communication;
wherein during an event: 
the encoder is configured to encode the live video data into an encoded video bitstream having a second output video bitstream bitrate, the second output video bitstream bitrate being above the maximum transmission bitrate of the network transmission channel,
the memory is configured to buffer the encoded video bitstream having the second output video bitstream bitrate, and
the transmitter is configured to send the encoded video bitstream having the second output video bitstream bitrate at a transmission bitrate being lower than the second output video bitstream bitrate, thereby introducing a time stretch to the encoded video bitstream having the second output video bitstream bitrate, and
	wherein after the event:

the transmitter is configured to send the encoded video bitstream having the third output video bitstream bitrate through the network transmission channel at a transmission bitrate being higher than the third output video bitstream bitrate until the memory is emptied, thereby catching up to [[to]] compensate for the time stretch introduced during the event.

12. (Currently Amended) The device of claim 11, 
wherein the memory configured to buffer 

13. (Previously Presented) The device of claim 11,
wherein the processor is configured to determine a maximum transmission bitrate of the network transmission channel.

14. (Currently Amended) The device of claim 11, further comprising:
a receiver, at a monitoring station, to acquire the encoded video bitstream having the second output video bitstream bitrate; 
a decoder to decode the encoded video bitstream having the second output video bitstream bitrate into a video; and
a display to present, during the event, the video in slow-motion corresponding to the time stretch.

15. (Previously Presented) The device of claim 14,
wherein the display is configured to present the video corresponding to after the event on a display in fast motion.

16. (Currently Amended) The device of claim 11,
wherein the second output video bitstream bitrate is higher than the first output video bitstream bitrate.

17. (Currently Amended) The device of claim 11,
wherein the third output video bitstream bitrate is lower than the first output video bitstream bitrate.

 18. (Currently Amended) The device of claim 11,
wherein before a start time of the event, the encoder is configured to encode the captured live video data into the encoded video bitstream having a first output video bitstream bitrate by adjusting
wherein during the event, the encoder is further configured to encode the captured live video data into the encoded video bitstream having the second output video bitstream bitrate by increasing 
wherein after the end time of the event, the encoder is further configured to encode the captured live video data into the encoded video bitstream having the third output video bitstream bitrate by reducing 

19. (Currently Amended) The device of claim 18,
wherein the encoder is configured to reduce the bitrate the end of time of the event by reducing the quality factor 
wherein the encoder is configured to increase the bitrate 


20. (Currently Amended) The device of claim 11, wherein the processor is configured to detect the event associated with the live video data 
detecting motion in the live video data 
detecting a bitrate increase in the encoded video bitstream having the first output video bitstream bitrate,
receiving an event message in a control system, or
receiving an event message in a physical-access control system.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Liu et al. (U.S. Patent Publication No. 20200145701 A1) (hereinafter Liu).  Liu discloses using real-time streaming protocol and transmitting video content items over a network in one or more variety of containers, and particularly indicating a frame at which a trick-play, or altered playback mode (fast-forward, slow-motion, pause, etc.) operation begins and ends.  A variable bit rate is employed in encoding/transmitting (in a transport stream) video content, and is associated with slower playback rates.  Particularly, differing bitrate versions (streams) of the video content are used to reduce network needs and allow for faster-than-real-time playback.
However, despite Liu’s contextual significance, Liu utilizes a buffer which may store only certain portions of one or more streams that contain contents that are within a certain temporal vicinity of a current playback position, recent playback positions, and/or predicted future playback positions.  Hence, 
Additional prior art Perlman et al. (U.S. Patent Publication No. 20170304725 A1) (hereinafter Perlman) discloses rating a connection by a nominal “maximum” data rate, allowing for utilizing a network at a channel capacity bandwidth, but not exceeding the channel capacity.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1 and 11: “wherein during an event: the encoder is configured to encode the live video data into an encoded video bitstream having a second output video bitstream bitrate, the second output video bitstream bitrate being above the maximum transmission bitrate of the network transmission channel, the memory is configured to buffer the encoded video bitstream having the second output video bitstream bitrate, and the transmitter is configured to send the encoded video bitstream having the second output video bitstream bitrate at a transmission bitrate being lower than the second output video bitstream bitrate, thereby introducing a time stretch to the encoded video bitstream having the second output video bitstream bitrate,” and “wherein after the event: the transmitter is configured to send the encoded video bitstream having the third output video bitstream bitrate through the network transmission channel at a transmission bitrate being higher than the third output video bitstream bitrate until the memory is emptied, thereby catching up to compensate for the time stretch introduced during the event.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.